Morris, J. (dissenting) —
I concur in what Judge Mount has said. I have this additional objection. Surety companies are now held to the strict letter of their bond, upon the ground that they have received compensation proportionate to the risk assumed. For this reason, the modern tendency is to take from the compensated surety many of those equitable *118defenses permitted to the old time surety. If the compensated surety is held to the strict letter of its bond because it has been paid for the liability which it assumes, by the same token it ought not to be held for a greater liability than that for which it has received compensation. If it is to be regarded as controlling that it has been paid for the value of its obligation, it ought to be likewise regarded that the obligation is no more than that for which payment has been made. If it is money’s worth, then it should be money’s worth in both cases. This surety has been compensated upon the theory that it was assuming a liability of $2,500. Upon that theory it has determined the amount to be paid for such an assumption. Now it is held that, conceding it has been paid upon the assumption that its liability was only $2,500, it may be as many times that amount as there are persons injured in any one accident. I do not think that such was intended to be the reading of this statute, the purpose of which is to create a compensated liability, but a liability no greater than the compensation demanded and received is a consideration for. This is evident from the proviso, “The recovery against the surety shall be limited to the amount of the bond.” I therefore dissent.
Chadwick and Fullerton, JJ., concur with Judges Mount and Morris.